831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tony Edwin BOWERS, Petitioner-Appellant,v.John JABE, Warden, Respondent-Appellee.
No. 87-1393.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1987.

Before KEITH and MILBURN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Flint, Michigan, jury found the petitioner guilty of armed robbery, and he was sentenced to thirty years imprisonment.  He exhausted his state remedies.  He argues that the juvenile court bind-over proceedings in his case resulted in a delinquency determination and that his subsequent conviction constituted a double jeopardy clause violation.


3
The case was referred to a magistrate who recommended that the petition be denied.  After the petitioner filed objections, the district court adopted the magistrate's report and denied the petition.  We agree with the conclusions of the district court for the reasons stated in its opinion.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.